Citation Nr: 0211149	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed to be secondary to service-connected post-
traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veteran's affairs (VA).  

Entitlement to service connection was denied previously for 
coronary artery disease, claimed to be secondary to service-
connected PTSD in unappealed rating decisions, dated in 
September 1993 and November 1995.  The veteran attempted to 
reopen his claim for service connection in 1998.  By a 
January 2001 decision, the Board found that new and material 
evidence had been received to reopen the claim for service 
connection, but found that additional development was 
necessary prior to reaching a determination on the merits of 
the veteran's claim.  In its current status, the case returns 
to the Board following completion of development made 
pursuant to its January 2001 remand.  

On June 26, 2002, the RO sent a letter to the appellant, 
notifying him that the attorney he appointed to represent him 
before VA, James W. Stanley, Jr., was no longer authorized to 
represent claimants for benefits before the VA.  The 
appellant was advised that he may continue his appeal without 
representation or that he may select a new representative 
within 15 days of his receipt of the letter.  If no response 
was received from him, the claim was going to be forwarded to 
the Board for appellate consideration.  The appellant did not 
respond within the allotted time.  As such, the Board 
concludes that the appellant wants to represent himself and 
will adjudicate the appellant's claim on appeal based on the 
present record. 



FINDINGS OF FACT

1.  Service connection is currently in effect for PTSD, 
evaluated as 70 percent disabling.

2.  Coronary artery disease is not shown to have been caused 
or worsened by service-connected PTSD.  


CONCLUSION OF LAW

Coronary artery disease in not shown to have been proximately 
due to or the result of service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (hereinafter VCAA) 
was enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  This new statute amended and clarified VA's duty 
to assist claimants in the development of the facts relevant 
to their claims, and is applicable to claims pending at the 
time of its enactment, including the present claims before 
the Board.  Accordingly, the Board must assess whether the 
development of the veteran's claim and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  In addition, on August 29, 2001, the Agency 
promulgated regulations to implement the statutory 
provisions.  66 Fed. Reg. 45,260 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).  

After a review of the claims folder in the context of the new 
law and regulations, the Board finds that VA has made 
reasonable efforts to help the claimant obtain evidence 
necessary to substantiate his claim.  In particular, the 
Board notes that VA has obtained records in the custody of 
VA.  In addition, the reports of treatment from the private 
medical providers identified by the veteran were obtained.  
This and other evidence obtained has been associated with the 
veteran's claims folder.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claim.  For example, the statement of 
the case and the supplemental statements of the case provided 
him with a list of the evidence considered, the statement of 
facts, law and regulations and reasons and bases for the 
denial of benefits.  In addition, a June 2001 letter informed 
the veteran of changes brought about by VCAA, the type of 
evidence that he would need to substantiate the claim and 
measures that VA would take to assist him in developing his 
claim. 

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, in March 1998, the 
veteran was afforded the opportunity to provided testimony on 
the issue on appeal at an RO hearing.  A transcript of these 
proceedings has been associated with the veteran's claims 
folder.  However, he has not indicated that there exist 
certain records that have not yet been associated with his 
claims folder.  In view of the above, the Board finds that 
the notification and duty-to-assist provisions mandated by 
the VCAA of 2000 have been satisfied in this case.  
38 U.S.C.A. §§ 5000, 5102, 5103, 5103A, 5107 (West 1999 & 
Supp. 2001); 38 C.F.R. § 3.159; 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, service connection may be 
established for disability that is proximately due to or the 
result of service-connected disability.  
38 C.F.R. § 3.310(a).  

Service connection for PTSD was granted in February 1990.  In 
the veteran's case, it is argued that the veteran currently 
has coronary artery disease that is proximately due to or 
aggravated by his service-connected PTSD.  

The available service medical records contained no reference 
to complaints or findings of a heart condition.  Likewise, 
the report of the initial VA examination, conducted in 
February 1975 showed no evidence of abnormality of the 
cardiovascular system.  A June 1989 VA intake evaluation 
report from a licensed psychological examiner shows that the 
veteran reported a history of a heart attack and angina.  
However, an April 1991 VA hospital report shows that a 
cardiovascular examination revealed no abnormalities.  

Various VA treatment records dated from 1990 through 1993, 
reflect the diagnosis of coronary artery disease.  Also, the 
veteran was noted to have a borderline electrocardiogram 
evaluation in August 1993.  Furthermore, the VA examination 
report, dated in August 1993 notes that the veteran stated 
that he had suffered 3 heart attacks, that he had "an 
umbrella" inserted into his inferior vena cava, that a 
catheter was inserted into his heart, and that at the same 
time, he had a heart valve repaired.  The August 1993 
examination report show that the diagnoses included 
arteriosclerotic heart disease, coronary arterial sclerosis, 
anginal syndrome, compensated Class 2B (unrelated to any type 
of service activity) and postoperative status umbrella 
insertion in inferior vena cava for multiple clots resulting 
in pulmonary emboli, with Coumadin therapy.  

In support of his claim, the veteran submitted an August 1995 
statement from his private psychologist, S. R. Harris, Ph.D.  
This statement contains the opinion that the veteran's heart 
disorder was directly related to the veteran's PTSD.  While 
this opinion has been considered, the Board notes that it was 
offered by a psychologist rather than by a physician having 
the specialty in cardiology.  It is significant to note, in 
addition, that this one opinion is contrary to 3 opinions 
offered by 2 VA physicians, one of which has been identified 
as a cardiologist.  

The veteran provided testimony at his March 1998 RO hearing.  
At that time, he testified that the first time he was advised 
of a cardiovascular disorder was in the 1980s.  He also 
testified that he suffered a heart attack in 1985, and 
reported that he subsequently suffered additional heart 
attacks and multiple strokes.  

This testimony is probative to the extent that lay people can 
discuss personal experiences.  But, generally, lay testimony 
cannot provide medical evidence because lay persons lack the 
competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and 
considered by the trier of fact, while the later is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  

Three VA medical opinions have also been made a part of the 
record.  These are contained in the October 1995, May 1998 
and November 2001 VA examination reports. 

In particular, the October 1995 VA examination report 
reflects the examiner's opinion:  

"I am not aware that PTSD is a known 
risk factor for the cause of 
arteriosclerotic heart disease."  

The report of the May 1998 VA PTSD examination shows that the 
examiner opined that heart disease, in all likelihood was 
associated with nicotine use that is the most obvious risk 
factor of coronary artery disease.  Furthermore, the most 
recent VA examination report reflects the finding that 
currently, there is no definitive evidence of coronary heart 
disease or primary heart disease.  

In view of the foregoing, the preponderance of the evidence 
is against the claim of entitlement to service connection for 
coronary artery disease, claimed to be associated with 
service-connected PTSD.  The Board is mindful of the doctrine 
of benefit of the doubt.  That doctrine requires resolution 
of an issue in favor of the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 1991).  
However, in this case, the Board finds that the evidence is 
not in relative equipoise, as the weight of the evidence 
compels the conclusion that the veteran does not have a 
disability that is related to his service-connected PTSD.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for coronary artery disease, claimed to be 
associated with service-connected PTSD is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

